Third District Court of Appeal
                               State of Florida

                         Opinion filed March 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                       Nos. 3D18-418 & 3D20-1382
                       Lower Tribunal No. 15-25520
                           ________________


                  Castle Key Insurance Company,
                                  Appellant,

                                     vs.

            Andre De Kosko and Marietta De Kosko,
                                 Appellees.


     Appeals from the Circuit Court for Miami-Dade County, Rodney Smith
and Mavel Ruiz, Judges.

      Chimpoulis, Hunter & Lynn, P.A. (Plantation); Russo Appellate Firm,
P.A., and Elizabeth K. Russo, for appellant.

     The Monfiston Firm, P.A., and Daniel L. Monfiston, for appellees.


Before EMAS, C.J., and SCALES and HENDON, JJ.

     PER CURIAM.

     Affirmed.